Exhibit 10.4

 

Execution Copy

 

ROYALTY AGREEMENT

 

THIS ROYALTY AGREEMENT (the “Agreement”) is made as of October 16, 2020 (the
“Effective Date”) by and among FreightCar America, Inc., a Delaware corporation
with offices at 125 S. Wacker Drive, Suite 1500, Chicago, Illinois 60606
(“FCA”), Fabricaciones y Servicios de México, S.A. de C.V., an entity formed
under the laws of Mexico, with offices at Carretera 57 Km 178, Castaños
Coahuila, 25780, Mexico (“Fasemex MX”), Agben de Mexico, S.A. de C.V., an entity
organized under the laws of Mexico, with offices at Carretera 57 Km 178,
Castaños Coahuila, 25780, Mexico (“Agben”), Industrial Mexicana Fasemex, S.A. de
C.V., an entity formed under the laws of Mexico, with offices at Carretera 57 Km
178, Castaños Coahuila, 25780, Mexico (“IM Fasemex”), Proveedora Industrial para
el Manejo de Materiales, S.A. de C.V., an entity formed under the laws of
Mexico, with offices at Carretera 57 Km 178, Castaños Coahuila, 25780, Mexico
(“Proveedora”), and Fasemex, Inc., a Texas corporation with offices at Carretera
57 Km 178, Castaños Coahuila, 25780, Mexico (“Fasemex US”). Fasemex MX, Agben,
and Fasemex US are collectively referred to herein as the “Strategic Partners,”
and FCA and the Strategic Partners are collectively referred to herein as the
“Parties.”

 

RECITALS

 

A.       The Strategic Partners have entered into that certain Equity Purchase
Agreement dated as of October 16, 2020 with FreightCar North America, LLC (f/k/a
FCAI Holdings, LLC), a Delaware limited liability company (“FCNA”), a
wholly-owned subsidiary of FCA (the “EPA”).

 

B.       Pursuant to the EPA, FCNA, will purchase all of the Strategic Partners’
interests in the JV Companies (as such term is defined in the EPA), such that
the JV Companies will be indirect wholly owned subsidiaries of FCA following
such purchase.

 

C.       As part of consideration for the transactions contemplated under the
EPA, FCA shall pay certain royalties, directly or indirectly, to the Strategic
Partners, as contemplated herein.

 

AGREEMENT

 

Now, therefore, in consideration of the mutual promises and covenants herein
contained, the Parties hereto agrees as follows:

 

1.ROYALTY.

 

(a)               During each applicable Production Line Period (as defined
below), FCA will pay to IM Fasemex, Agben and Proveedora (the “Royalty Payees”)
(i) 1.2% of FCA’s Railcar Sales Net Revenue (as defined below) and (ii) 1.5% of
FCA’s Tank Car Sales Net Revenue (as defined below; the payment specified in
this clause (ii) and clause (i) of this sentence, collectively, the “Royalty”)
on and subject to the terms and conditions of this Agreement. The Royalty shall
be paid to the account specified on Exhibit I attached hereto (the “Account”)
for further remittance to the Royalty Payees in the proportions also specified
on Exhibit I. FCA’s obligations with respect to any such payment shall be
complete when paid to the Account.

 

(b)               During each applicable Production Line Period (as defined
below), a Royalty obligation shall accrue, with respect to each Railcar or Tank
Car (as such terms are defined below), upon the sale of (i) such new railcar or
converted, modified, refurbished or repaired railcar, other than tank cars, to
third parties or to FCA for its own leasing fleet (the “Railcars”), or (ii) such
new tank car or converted, modified, refurbished or repaired tank car, to third
parties or to FCA for its own leasing fleet (the “Tank Cars”) (the Railcars and
the Tank Cars, collectively, the “Products”). A Product shall be considered
“sold” when such Product is shipped and FCA is paid in full for such Product
when sold to third parties or when shipped to FCA when it will use them for its
own leasing fleet and “repaired” shall mean programmed repair work, excluding
under warranty repair works and normal course field repairs.

 1 

Execution Copy

 

(c)               With respect to (i) the first and second production lines that
have been constructed to produce railcars or tank cars at the Castaños facility
in Castaños, Mexico (the “Castaños Facility”), a Royalty shall only accrue for a
period of seventeen (17) years, commencing retroactively on September 1st, 2020;
(ii) the third and fourth production lines, if and when constructed by FCA to
produce railcars or tank cars at the Castaños Facility, a Royalty shall only
accrue for a period of seventeen (17) years, commencing on the first day of the
month during which production commences on the third or fourth lines, whichever
is earlier; and (iii) any other production lines constructed by FCA at the
Castaños Facility or elsewhere within Mexico, a Royalty shall only accrue for a
period of years, commencing on the first day of the month during which
production commences on such additional line(s) and ending on the same date that
the Royalty obligation for the first and second production lines ended ((i),
(ii) and (iii) together, the “Production Line Periods”). It is the understanding
of the parties that the third and fourth production lines, if and when
constructed by FCA, shall be built at the Castaños Facility if all reasonable
conditions necessary to construct and operate these lines are met with the
reasonable cooperation of the Parties.

 

(d)               The Royalty shall be calculated in accordance with Sections
1(a) and 1(b) on a calendar quarter basis (the “Royalty Period”) by FCA and
shall be payable by FCA no later than thirty (30) calendar days after the end of
the preceding full quarterly period. For purposes of clarity, the Royalty
calculated for any given Royalty Period will include any deemed sales (pursuant
to Section 1(b)), during such Royalty Period.

 

(e)               For each Royalty Period, within fifteen (15) business days of
the end of such period, FCA shall provide the Royalty Payees with a written
royalty statement. Such royalty statement shall be certified as accurate by a
duly authorized officer of FCA reciting (i) the number and types of Railcars or
Tank Cars sold (or deemed sold pursuant to Section 1(b)) during the applicable
Royalty Period, (ii) the applicable end customers gross invoice, and (iii) the
costs of freight, insurance and/or custom duties and fees excluded from Railcar
Sales Net Revenue or Tank Car Sales Net Revenue for each shipment.

 

(f)                “Railcar Sales Net Revenue” shall mean the gross selling
price or other consideration received by FCA from the sale of newly manufactured
or converted, modified, refurbished or repaired railcars, other than tank cars,
sold to third parties or to FCA for its own leasing fleet. Railcar Sales Net
Revenue shall not include out-of-pocket costs of freight, insurance and/or
custom duties and fees.

 

(g)               “Tank Car Sales Net Revenue” shall mean the gross selling
price or other consideration received by FCA from the sale of newly manufactured
or converted, modified, refurbished or repaired tank cars sold to third parties
or to FCA for its own leasing fleet. Tank Car Sales Net Revenue shall not
include out-of-pocket costs of freight, insurance and/or custom duties and fees.



 2 

Execution Copy

 

(h)               All payments due to the Royalty Payees shall be made in United
States currency by wire transfer to the Account, unless otherwise specified by
them to FCA.

 

2.TERM

 

(a)               The term of this Agreement (the “Term”) shall commence on the
Effective Date and end upon the termination of the last applicable Production
Line Period, unless terminated earlier pursuant to this Agreement.

 

(b)               FCA shall have the right to immediately terminate this
Agreement upon written notice to the Strategic Partners and the Royalty Payees
in the event that:

 

i.                        any of the Strategic Partners or the Royalty Payees
commits a material breach of any of its obligations under this Agreement, and
such breach is not cured within ninety (90) days after written notice to such
Party of such breach; or

 

ii.                        Fasemex MX commits a material breach of any of its
obligations under that certain Lease Agreement, dated as of even date herewith,
by and between Fasemex MX as Lessor and FCA-Fasemex, S. de R.L. de C.V. as
Lessee, and such breach is not cured within ninety (90) days after written
notice to Fasemex MX of such breach; provided, however, that this Agreement
shall not terminate in the event that such Lease Agreement is terminated by
mutual agreement of the parties thereto, for any reason whatsoever, prior to its
expiration date.

 

3.REPRESENTATIONS AND WARRANTIES

 

(a)               FCA represents and warrants that (i) it is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, (ii) has full power and authority to enter into this Agreement and
perform its obligations hereunder, and (iii) understands that entering into this
Agreement is a condition precedent and one of the fundamental motives for the
Strategic Partners to enter into the Associated Agreements.

 

(b)               Each Strategic Partner and Royalty Payee represents and
warrants that such Strategic Partner and Royalty Payee: (i) is an entity duly
incorporated or organized, as applicable, validly existing, and in good standing
under the laws of the State of Texas or under the laws of Mexico, as applicable,
and (ii) has full power and authority to enter into this Agreement and perform
its obligations hereunder.

 

4.RECORD INSPECTION AND AUDIT

 

(a)               The Royalty Payees shall have the right, upon reasonable
notice, to inspect FCA’s books, records, accounts, and all other documents and
material in FCA’s possession or control with respect to the subject matter of
this Agreement, subject to appropriate confidentiality restrictions, including
all information leading to, derived from or related to the Royalties, the
Railcar Sales Net Revenue and the Tank Cars Sales Net Revenue. FCA shall
maintain proper books, records and accounts with entries that are full, true and
correct in all material respects and in conformity with GAAP consistently
applied regarding the Royalties, the Railcar Sales Net Revenue and the Tank Cars
Sales Net Revenue. FCA will permit any representatives or advisors of the
Royalty Payees, upon reasonable prior notice, to inspect, examine and make
extracts from its books, records, accounts, and all other documents and material
in FCA’s possession or control with respect to the subject matter of this
Agreement, and to discuss its calculations, entries and records with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested, in each case at the Royalty Payees’ expense; provided
that, the Royalty Payees shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an event of default by
FCA, in which case the inspection and works related thereto can take place at
any reasonable time and shall be at FCA’s expense.



 3 

Execution Copy

 

(b)               All books and records relative to FCA’s obligations hereunder
shall be maintained and made accessible to the Royalty Payees for inspection at
a location in the United States for at least two (2) years after termination or
expiration of this Agreement.

 

5.CONFIDENTIALITY

 

(a)               All disclosures of trade secrets, know-how, financial
information, or other information of a type that is known to be, or that a
reasonable person would recognize it to be, confidential made by FCA or any of
its affiliates (as applicable, the “Discloser”) under or in connection with this
Agreement, as well as the terms of this Agreement (collectively, the
“Confidential Information”), shall be received and maintained in confidence by
the recipient (the “Recipient”) and each Recipient shall treat all such
Confidential Information as the confidential property of the Discloser and keep
it confidential and secure and protect it from unauthorized use or disclosure by
using at least the same degree of care as Recipient employs to avoid
unauthorized use or disclosure of its own Confidential Information of similar
nature, but in no event less than reasonable care.  Notwithstanding the
foregoing, a Recipient shall be permitted to disclose any Confidential
Information if required by applicable law, provided the Recipient provides the
Discloser reasonable prior opportunity to comment upon such disclosure to the
extent permitted by law and agree to cooperate to take reasonable steps to
minimize the extent of any such required disclosure.

 

(b)               The term “Confidential Information” does not include
information that (i) was in the public domain prior to the time it was furnished
to Recipient or is at the time of the alleged breach (through no willful or
improper action or inaction by such Recipient) generally available to the
public, (ii) was or becomes available to a Recipient on a non-confidential basis
from a source other than FCA or its affiliates, provided such other source is
not be known by the Recipient to be bound by a confidentiality obligation, (iii)
is lawfully known to a Recipient prior to disclosure of the Confidential
Information by FCA or its affiliates, or (iv) is independently developed by a
Recipient without any use of any Confidential Information.

 

(c)               Each Recipient’s obligations with respect to the Confidential
Information shall continue for a term of three (3) years following the
termination of this Agreement.

 4 

Execution Copy

 



6.COMPLIANCE WITH LAWS

 

Notwithstanding anything to the contrary, the obligations of the Parties hereto
shall be subject to all laws, present and future (including export control laws
and regulations) of any government having jurisdiction over the Parties hereto,
and to orders, regulations, directions, or requests of any such government. Each
Party shall undertake to comply with and be solely responsible for complying
with such laws applicable to such Party.

 

7.TAXES

 

Each Party shall otherwise remain responsible for all taxes applicable to such
Party and its operations in connection with this Agreement.

 

8.NOTICE AND PAYMENT

 

Any notice or communication required or permitted to be given be any provisions
of this Agreement, including any consents, shall be in writing and shall be
deemed to have been given and received by the person to whom directed, if
properly addressed: (1) when delivered personally to such person or to an
officer of the person to which directed, (2) upon confirmation of receipt of
transmission by email, or (3) two days after being deposited with an
internationally recognized overnight courier, delivery charges prepaid for
delivery the following day. The addresses for notice are as follows:

 

  If to Licensor:

FreightCar America, Inc.

125 S. Wacker Drive, Suite 1500

Chicago, IL 60606

Attn: Christopher Eppel

Email: CEppel@freightcar.net

 

  with a copy to (which shall not constitute notice):

Kelley Drye & Warren LLP

333 W. Wacker Dr., 26th Floor

Chicago, IL 60606

Attn: Andrew Pillsbury

APillsbury@kelleydrye.com

 

  If to Strategic Partners and Royalty Payees:

Fabricaciones y Servicios de Mexico SA de CV.

Carretera 57 Km 178

Castaños Coahuila, 25780 Mexico

Email: jgil@fasemex.com.mx

 

  with a copy to (which shall not constitute notice):

Romero, Ramos, Quintanilla y Bortoni S.C.

Lazaro Cardenas 435 Despacho 410

Colonia Loma Larga, 66266

San Pedro Garza Garcia, Nuevo Leon, Mexico.

Attn: Francisco Romero

Email: fromero@rrqb.mx

 5 

Execution Copy

 

Any Party may change its address, email or individual for receiving notice for
the purpose of this Section by notice to the other given in the manner set forth
above.

 



9.GOVERNING LAW

 

This Agreement shall be governed and controlled as to validity, enforcement,
interpretation, construction, effect and in all other respects by the internal
laws of the State of Illinois applicable to contracts made in that state,
without giving effect to any choice of law or conflict of law provision or rule
that would cause the application of the laws of any jurisdiction other than the
State of Illinois.

 

10.CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)               EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL PROCEEDINGS (IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY RELATIONSHIPS
BETWEEN THE PARTIES HEREUNDER AND ANY DISPUTES WITH RESPECT TO ANY OF THE
FOREGOING SHALL BE COMMENCED AND PROSECUTED EXCLUSIVELY IN THE COURTS OF THE
STATE OF ILLINOIS LOCATED IN THE CITY OF CHICAGO, COUNTY OF COOK, AND ANY
APPELLATE COURT THEREFROM OR THE UNITED STATES FOR THE NORTHERN DISTRICT OF
ILLINOIS AND ANY APPELLATE COURT THEREFROM (COLLECTIVELY, THE “Illinois
Courts”). EACH PARTY HERE-BY IRREVOCABLY AND UNCONDITIONALLY CONSENTS AND
SUBMITS, FOR IT-SELF AND ITS ASSETS, TO THE EXCLUSIVE JURISDICTION OF ANY OF THE
ILLINOIS COURTS IN RESPECT OF ANY SUCH PROCEEDING. EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 8. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(b)               EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY
RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ANY DISPUTES WITH RESPECT TO ANY
OF THE FOREGOING IN ANY OF THE ILLINOIS COURTS. EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH PROCEEDING IN ANY OF THE ILLINOIS
COURTS. EACH OF THE PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c)               EACH PARTY AGREES THAT ANY PROCEEDING (IN CONTRACT, IN TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ANY
DISPUTES WITH RESPECT TO ANY OF THE FOREGOING WILL INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH
PROCEEDING.



 6 

Execution Copy

 

(d)               EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY PROCEEDING
ARISING UNDER OR RELATING TO THIS AGREEMENT, SEEK TO ENFORCE THE FOREGOING
WAIVERS, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (iii) SUCH PARTY MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATION IN THIS SECTION 10(d).

 

(e)               EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LAWSUIT, ACTION OR PROCEEDING SEEKING ENFORCEMENT OF SUCH
PARTY’S RIGHTS UNDER THIS AGREEMENT.

 

11.SURVIVAL

 

If this Agreement terminates or expires, the provisions of this Agreement which
by their nature extend beyond the expiration or termination of this Agreement
shall survive, including Sections 1, 4, 5, and 7 through 21.

 

12.FURTHER ASSURANCES

 

In connection with this Agreement and the transactions contemplated hereby, each
Party shall execute and deliver such further documents, and perform such further
acts, as may be necessary or appropriate to effectuate and perform the
provisions of this Agreement and those transactions contemplated hereunder, as
reasonably requested by another Party.

 

13.ENTIRE AGREEMENT

 

This Agreement, together with the EPA, contain all agreements among the Parties
relating to its subject matter and supersedes and cancels any and all previous
contracts or agreements among the Parties with respect thereto. Any other
understanding about this Agreement, including additional terms or provisions
contained in invoices, shipping papers, or other documents, will be of no force
or effect. Any amendment to this Agreement must be in writing and will not be
effective until it is executed and approved by an authorized representative of
each Party.

 

14.SEVERABILITY

 

If any provision of this Agreement is determined by any legislature, court, or
administrative agency to be invalid or unenforceable, every other provision will
remain in full force and effect, unless the purposes of this Agreement cannot be
achieved. The Parties will use commercially reasonable efforts to substitute a
valid, legal, and enforceable provision, which insofar as practical implements
the purposes of any provision held invalid, illegal, or unenforceable.

 7 

Execution Copy

 



15.WAIVERS

 

No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by
any Party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege.

 

16.ASSIGNMENT

 

This Agreement is deemed to be of a personal nature and neither party may
assign, convey, or transfer this Agreement or any right or interest in this
Agreement, or delegate or subcontract performance of any obligations hereunder,
in whole or in part, to any third party, without the prior written consent of
FCA. Any attempt to do so shall be void ab initio.

 

17.NO THIRD-PARTY BENEFICIARIES

 

This Agreement is solely for the benefit of the Parties and their respective
permitted successors and assigns. There are no other third-party beneficiaries
to this Agreement.

 

18.RELATIONSHIP OF THE PARTIES

 

The relationship between and among the Parties is solely that of independent
contractors. Nothing in this Agreement creates a partnership, joint venture, or
principal-agent relationship. The Strategic Partners and the Royalty Payees
shall not have any authority to create or assume in FCA’s name or on its behalf
any obligation, expressed or implied, or to act or purport to act as FCA’s agent
or legally empowered representative for any purpose whatsoever. No Party shall
be liable to any third party in any way for any engagement, obligation,
commitment, contract, representation, transaction, or act or omission to act of
another other Party, except as expressly provided herein.

 

19.TERMINOLOGY AND CONSTRUCTION

 

All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; and the singular
shall include the plural and vice versa. Titles of Articles, Sections, Exhibits,
and Schedules are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Except as specifically provided, references to
Articles, Sections, Exhibits, and Schedules in this Agreement refer to Articles,
Sections, Exhibits, and Schedules to, this Agreement. The use herein of the word
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation,” or
“but not limited to,” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. The word “or” shall mean “and/or” unless the context
requires otherwise. The words “day,” “month,” and “year” mean, respectively,
calendar day, calendar month and calendar year. The Parties agree that the terms
and conditions of this Agreement are the result of negotiations between them and
that this Agreement shall be construed in favor of or against either Party by
reason of the extent to which such Party of its professional advisors
participated in the preparation of such agreements.

 8 

Execution Copy

 



20.LIMITATIONS OF LIABILITY

 

Neither Party to this Agreement shall be entitled to recover from the other any
special, incidental, consequential or punitive damages.

 

21.COUNTERPARTS

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original and all of which together shall constitute a single
instrument.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 



 9 

Execution Copy

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

  FCA:  

FREIGHTCAR AMERICA, INC.

 

 

By: /s/ James R. Meyer

Name: James R. Meyer

Title: President and Chief Executive Officer

 

      STRATEGIC PARTNERS AND ROYALTY PAYEES:  

FABRICACIONES Y SERVICIOS DE MÉXICO, S.A. DE C.V.

 

 

By: /s/ Alejandro Gil

Name: Alejandro Gil

Title: Legal representative

 

 

AGBEN DE MEXICO, S.A. DE C.V.

 

 

By: /s/ Jesus S. Gil

Name: Jesus S. Gil

Title: Owner

 

 

INDUSTRIAL MEXICANA FASEMEX, S.A. DE C.V.

 

 

By: /s/ Alejandro Gil

Name: Alejandro Gil

Title: Legal Representative

 

PROVEEDORA INDUSTRIAL PARA EL MANEJO DE MATERIALES, S.A. DE C.V.

 

 

By: /s/ Salvador Gil Benavides

Name: Salvador Gil Benavides

Title: Legal Representative

 

 

 

 

 

 

Execution Copy

 



 

FASEMEX, INC.

 

 

By: /s/ Jesus S. Gil

Name: Jesus S. Gil

Title: President

 

 

 

 

 

 

 

 

 

 

 

 



 

 